DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Garrett et al US Patent Application Publication 2020/0020462.
Garrett et al discloses a  coaxial cable comprising an inner conductor 12, a  first metal layer 31  (shell) comprising copper placed on and surrounding said inner conductor 12 ,  a carbon nanotube layers 30  (graphene layer ) on said first metal layer 31 , and  a second metal layer 33 (i.e.  an outer copper layer ) being deposited on said carbon nanotube layers to form an  outer surface, wherein said first metal layer , carbon nanotube layer and second metal are sufficiently close to each other .  It is noted that since the copper composite of Garrett et al comprises structure and material as claimed, it is an ultraconductive copper composite and its RF conductivity is enhanced (per claim 1)  The method steps to the above apparatus are inherent (per claim 6) 
Graphene is a two-dimensional material, basically a single layer of graphite, with carbon atoms arranged in a hexagonal, honeycomb lattice. Carbon nanotubes are hollow, cylindrical structures, essentially a sheet of graphene rolled into a cylinder.
 With regards to claim 2,  wherein said inner conductor  is and said first metal layer are formed of copper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al  in view of Cao et al CN 205946210 U (of record).
The above 35USC 102 rejection discusses the Garrett et al reference.
Thus, Garrett et al is shown to teach all the limitation of the claim with the exception of the inner core being a copper nickel silicon alloy.
Cao et al state that the central conductor layer 1 is copper nickel alloy, or copper- chromium alloy, copper nickel alloy or copper-chromium alloy added with trace in the silicon element.
One of ordinary skill in the art would have found it obvious to compose the inner electrical conductor of Garrett et al with an alloy composed of a copper, nickel, silicon and chromium as taught by Cao et al.
The motivation for this modification would have been to the substitution of equivalent conducting materials. 
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al  in view of Kempa et al US Patent 7,754,964 (of record) .
The above 35USC 102 rejection discusses the Garrett et al reference.
Thus, Garrett et al is shown to teach all the limitation of the claim with the exception of the inner core being stainless steel.
Kempa et al discloses an internal conductor 120 which may be a metallic core. Examples of metals for the internal conductor include but are not limited to, carbon fiber; carbon nanotube; pure transition metals such as nickel (Ni), aluminum (Al), or chromium (Cr); metal alloys, e.g. stainless steel (Fe/C/Cr/Ni) or aluminum alloys (Al/Mn/Zn); and metallic polymers. (Column 7; lines 25-30)
One of ordinary skill in the art would have found it obvious to compose the inner conductor of Garrett et al of stainless steel as taught by Kempa et al.
The motivation for this modification would have been to the substitution of equivalent conducting materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 20, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843